DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 10/11/2021 Applicant argued against the claim rejections of record. Claims 1-25 are pending; claims 11-15 and 18-23 remain withdrawn for reasons of record. Claims 1-10, 16, 17, 24 and 25 are currently examined.

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, 17, 24 and 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record.
“…the Examiner has failed to provide detailed reasoning as to why these claims are not adequately described.” 
The arguments were carefully considered but not found persuasive because, as detailed in the previous Office action, the specification shows possession of discloses CD-RAP precursor protein that comprise the pre-sequence of SEQ ID NO:19 (consisting of the amino acid residues of SEQ ID NO: 15 (that comprises either of the SEQ ID NOs: 2, 4, 6,8 or 10,  and the amino acid residues FVNQHLH HHHHHHHGGGENQQQR) and CD-RAP of sequence of SEQ ID NO: 1 (the construct having the SEQ ID NO: 20). This is the only construct that was in possession of Applicant. 
However, the claims broadly encompass CD-RAP precursor proteins that comprise any of the SEQ ID NOs: 2-11 presented at the amino terminus, no structural description of the cleavage site and linked to a CD-RAP variant having at least 95% identity with the sequence of SEQ ID NO: 1, without any indication of which structural positions need to be conserved to preserve the functionality of the protein.
The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
Applicant further argues that: ”…claim 1 does not refer to an undisclosed cleavage site, as claim 1 clearly refers to an enzymatic cleavage site. Enzymatic cleavage is defined on page 28 of the specification. Further, enzymes that can be used to cleave polypeptides are described in detail on page 28, line 6 to page 29, line 2 of the specification. Therefore, based on the teachings of the
specification, one of skill in the art could select an enzymatic cleavage site from readily available
sequences that are cleaved by these enzymes (for example, the enzymes described in the

fusion protein.”
The arguments were carefully considered but not found persuasive because the issue is not that a person of ordinary skill in the art would not know what a cleavage site is. There are two problem with the instant claims as per Applicants’ argument. First, a list of all the cleavage sites would not constitute a response to the lack of written description rejection because the structure of the precursor protein, as claimed, does not indicate if the cleavage site is immediately adjacent to the N-terminus of the
SEQ ID NO: 1. Second, Applicant clearly was not in possession of precursor proteins comprising all the cleavage sites known since the only representative number of constructs is ONE. With regard to the 95% identity with SEQ ID NO: 1 aspect of the rejection, due to the lack of any indication of the region that would totally be required for functionality, it is submitted that the presence of only one construct (SEQ ID NO: 20) does not fulfills the written description requirement. Also, Applicant’s attention is drawn to the fact that it is not enough for the specification to show how to make and use the
invention, i.e., to enable it (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), at page 1361).
With regard to the Applicant’s reference to USPTO's Written Description Training Materials, Revision 1, March 25, 2008, the materials were referring to the situation before the decisions in the Amgen Inc. v. Sanofi, Ariad Pharms., Inc. v. Eli Lily & Co. and Centocor Ortho Biotech Inc. v. Abbott Labs., which showed that “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling 
If Applicant has data showing possession of more constructs than SEQ ID NO: 20, they are prompted to present them for critical examination. Until then, the rejection stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellerbrand et al. (WO2011134979) for reasons of record.
On page 7 of the remarks Applicant argues that Hellerbrand does not recognize that, apart from the mature CD-RAP sequence according to SEQ ID NO: 1 having a length of 107 amino acids, any other CD-RAP protein is present in the CDRAP protein preparations. Particularly, Hellerbrand does not mention the likely presence of a truncated version of CD-RAP having only 105 amino acids or an extended version of CD-RAP having 108 amino acids. The arguments were carefully considered but not found persuasive because as per the construction of claim 8, the CD-RAP protein preparation comprising CD-RAP protein having the mature CD-RAP sequence of SEQ ID NO: 1 with a length of 107 amino acids of Hellerbrand et al. represents a preparation containing only the SEQ ID NO: 1, hence a 100% ratio and thus responds to the limitations of the claim .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 16-17, and 24-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,660,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate the instant claims. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647